Citation Nr: 0613766	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  99-15 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Dependents' Education Assistance (DEA) 
benefits under the provisions of Chapter 35, Title 38, United 
States Code, beyond the delimiting date of May [redacted], 1993.

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1940 to October 
1960.  He died in October 1977.  The appellant is his 
surviving son. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (the RO).

Procedural history

In May 1998, the RO received the appellant's claim of 
entitlement to DEA benefits beyond the delimiting date of 
May [redacted], 1993.  The RO denied the claim in January 1999.  The 
appellant duly perfected an appeal of that decision.

The Board remanded the case in August 2001 to afford the 
appellant a hearing before a Veterans Law Judge.  Pursuant to 
the Board's remand, the appellant presented testimony before 
the undersigned Veterans Law Judge in Washington, D.C. in 
December 2005.  A transcript of this hearing has been 
associated with the appellant's VA claims folder.  


FINDINGS OF FACT

1.  The veteran died in October 1977; service connection for 
the cause of the veteran's death was established by a January 
1989 RO rating decision.

2.  The appellant is the veteran's son and was born on May [redacted], 
1962.

3.  The RO received the appellant's claim for DEA benefits in 
May 1998.

4.  The appellant attained the age of 31 on May [redacted], 1993.


CONCLUSION OF LAW

The criteria for extending the delimiting date for 
entitlement to DEA benefits under the provisions of Title 38, 
Chapter 35, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3040, 
21.3041 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking DEA benefits beyond the statutory 
delimiting date of May [redacted], 1993 (i.e. the date he turned age 
31).

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veterans Claims has 
held, however, that the statutory and regulatory provisions 
pertaining to VA's duty to notify and assist do not apply to 
a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001).  

Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing on the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz, supra; see also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"]. 

The Board hastens to add, however, that the appellant was 
provided with ample opportunity to submit evidence and 
argument in support of his claim, and as noted in the 
Introduction he presented testimony before the undersigned 
Veterans Law Judge in December 2005.  See 38 C.F.R. § 3.103 
(2005).  

Pertinent law and regulations

Basic entitlement to DEA benefits

Dependents' educational assistance benefits are provided 
pursuant to Chapter 35, Title 38, United States Code, to 
certain qualifying dependents of certain classes of veterans.

In pertinent part, Chapter 35, Title 38, United States Code, 
extends the VA educational program to surviving children of 
veterans who died of service-connected disabilities.  See 38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2005).  Ordinarily, a child's period of eligibility 
for educational assistance under Chapter 35 ends on his or 
her 26th birthday.  38 U.S.C.A. § 3512(a) (West 2002); 38 
C.F.R. §§ 21.3040(c), 21.3041(c) (2005).

In some cases, the delimiting date may be modified or 
extended.  38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. § 
21.3041(d), (e) (2005).  However, in no event can the 
delimiting period be modified or extended beyond the 
appellant's 31st birthday. 38 U.S.C.A. § 3512 (West 2002); 38 
C.F.R. § 21.3041(d), (e) (2005).

Analysis

As the above synopsis of the law makes clear, extension of 
the delimiting date beyond age 31 is not permitted.

In the instant case, it is undisputed that at the time the 
appellant filed his claim for DEA benefits in May 1998, he 
was well beyond the age of 31.  Indeed, the appellant's 31st 
birthday occurred some five years prior, on May [redacted], 1993.  As 
noted above, entitlement to DEA benefits may not be paid 
beyond a claimant's 31st birthday.  See 38 C.F.R. 
§§ 21.3040(d), 21.3041(e) (2005).  At the time of his 
application, the appellant was therefore clearly ineligible 
for DEA benefits as a matter of law. 

The appellant, however, contends that he put off pursuing a 
master's degree prior to age 31 due to the financial hardship 
involved in caring for his disabled mother (the veteran's 
surviving spouse).  Because of this hardship, the appellant 
argues that his delimiting should be extended, and he has 
pointed to various VA regulations which he believes serve to 
extend his eligibility for DEA benefits beyond age 31.  The 
appellant specifically relies on 38 C.F.R. §§ 21.3040(d), 
21.3043 (b), (c), and 21.3044(b) in support of his argument 
for entitlement to DEA benefits beyond the delimiting date.  
For the following reasons, the Board believes the appellant's 
reliance on these regulations is misplaced.

First, 38 C.F.R. § 21.3040(d) notes that no person is 
eligible for DEA benefits beyond age 31, except in the narrow 
circumstances presented in 38 C.F.R. § 21.3041 (e)(2).  That 
regulation allows for persons who turn 31 in the middle of an 
academic quarter or semester to finish out the remainder of 
that quarter or semester before the termination of the 
benefit.  Such exception to the delimiting date of 31 is 
inapplicable in the instant case because the appellant was 
neither receiving DEA benefits nor was he enrolled in an 
academic program at the time of his May 1998 claim.  

The appellant also notes that 38 C.F.R. § 21.3043 provides 
for an extension of the period of eligibility for DEA 
benefits where certain hardships exists which are beyond the 
claimant's control.  Family or financial hardships are 
specifically listed as one of the bases for extension by 
virtue of 38 C.F.R. § 21.3043(b).  As noted above, the 
appellant claims his circumstances come within the purview of 
this exception because he delayed applying for benefits 
before age 31 because the financial hardship in caring for 
his disabled mother prevented his pursuit of a graduate 
degree.  While the Board has no reason to doubt that the 
appellant made a considerable sacrifice of time and money to 
care for his mother, the controlling provision of law here is 
38 C.F.R. § 21.3041(e)(2), not 38 C.F.R. § 21.3043.  Section 
21.3041(e)(2) specifically limits the extension of the ending 
date of DEA benefits during periods of hardship to age 31, 
regardless of circumstances.  Accordingly, these provisions 
also do not avail the appellant.

Finally, the appellant asserts that he has a remaining period 
of eligibility under 38 C.F.R. § 21.3044.  This regulation 
generally limits entitlement to DEA benefits for a 45-month 
period and provides that continuous pursuit of an educational 
program is not required.  While the appellant is correct that 
the general period of entitlement to DEA benefits is 45 
months, the regulations do not extend eligibility for the 
benefit in perpetuity.  To the contrary, the 45-month period 
of entitlement ends on a claimant's reaching age 31, even in 
circumstances where (as in this case) the full 45-months of 
benefits have not been paid.  See 38 C.F.R. §§ 21.3040(d), 
21.3041 (e)(1) (2005).

In essence, the argument advanced by the appellant, namely 
that he was unable to pursue a master's degree prior to age 
31 because of financial and familial hardship appears to be 
one couched in equity.  Indeed, the appellant has contended 
that the "way the laws are constructed there is a great deal 
of unfairness by way of arbitrary cutoff dates."  The Board, 
however, is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board has decided this case based on 
the application of controlling law.  If the appellant 
believes that the current legal framework which prohibits 
payment of DEA benefits beyond age of 31, is unfair or 
arbitrary, the appropriate forum for such argument is the 
Congress.  

Accordingly, because of the absence of legal merit and lack 
of entitlement under the law, the claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Appellant's claim for DEA benefits beyond the delimiting date 
of May [redacted], 1993 is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


